DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0239942) in view of Kim et al. (US 2018/0060642).
Regarding claim 1, Xu discloses a display module applied to a mobile terminal (see figure 2, for instance), comprising: a screen cover plate (500), a fingerprint sensitive component (600) and a display component (200, 300); wherein, the fingerprint sensitive component (600) is arranged between the screen cover plate (500) and the display component (200, 300); the sensitive surface of the optical fingerprint sensitive layer (600) is attached to a surface of the screen cover plate (500), and a attaching surface of the optical fingerprint sensitive layer (600) is attached to a display surface (700) of the display component (100), and there is only an adhesive layer (800) between the attaching surface of the optical fingerprint sensitive layer (600) and the display surface (700) of the display component; when the display component is on, light emitted (see figure 2) by the display component (300) passes through the fingerprint sensitive component (600) towards the screen cover plate (500), part of the light is reflected to the sensitive surface of the optical fingerprint sensitive layer (600) by a finger ([0014]) pressed on the screen cover plate (500), and a pattern of a fingerprint is obtained according to an amount of light received by the pixels ([0014]).
However, Xu does not expressly disclose wherein the fingerprint sensitive component comprises an optical fingerprint sensitive layer made of a transparent and electrically conductive material, and a sensitive surface of the optical fingerprint sensitive layer comprises a plurality of pixels, wherein each of the plurality of pixels is made of a transparent and electrically conductive material.
Kim discloses a display module applied to a mobile terminal (see figure 9A, for instance), wherein the fingerprint sensitive component (100) comprises an optical fingerprint sensitive layer (including elements 141-154) made of a transparent and electrically conductive material (148, [0113]), and a sensitive surface of the optical fingerprint sensitive layer comprises a plurality of pixels (SPXL), wherein each of the plurality of pixels is made of a transparent and electrically conductive material (including element 148; [0113], since the optical fingerprint sensitive layer comprises the plurality of pixels which comprise the one and the same transparent and electrically conductive layer 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent pixelated fingerprint sensitive component structure of Kim as the fingerprint sensitive component structure of Xu. The motivation for doing so would have been to enhance definition of a fingerprint image, to acquire a uniform fingerprint image, and to reduce the thickness and the volume of the fingerprint recognition sensor, as taught by Kim ([0012]-[0014]).
Regarding claim 2, Xu in view of Kim discloses the display module according to claim 1, wherein the display component comprises: a first polarizer (700), an upper glass (400) and a lower glass (100), a surface of the first polarizer (700) is attached to the attaching surface of the optical fingerprint sensitive layer (600), an other surface of the first polarizer (700) is attached to a surface of the upper glass (400), and an other surface of the upper glass (400) is attached (via outer sealants) to a surface of the lower glass (100). 
Regarding claim 3, Xu in view of Kim discloses the display module according to claim 2, wherein the surface of the lower glass (100) is electroplated with a conductive circuit and a light-emitting layer (200); the conductive circuit (on 100, [0013]) is connected to the light-emitting layer. 
Regarding claim 4, Xu in view of Kim discloses the display module according to claim 3, wherein the display component (200) further comprises: a pre-pressed foam (sealant elements on 100 edges) arranged on another surface of the lower glass (100). 
Regarding claim 8, Xu in view of Kim discloses the display module according to claim 1, wherein the adhesive layer (800) is a photoresist layer.
Regarding claim 10, Kim discloses a mobile terminal, comprising the display module according to claim 1 (see fig. 9A).
Regarding claim 11, Kim discloses the mobile terminal according to claim 10, comprising a mobile phone or a tablet computer ([0002]; [0032]).
Claim(s) 7, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim, and in further view of Liu (US 2018/0247099).
Regarding claim 7, Xu in view of Kim discloses the display module according to claim 1. However, Xu in view of Kim does not expressly disclose wherein the fingerprint sensitive component further comprises: a flexible circuit board and an optical fingerprint integrated circuit; an end of the flexible circuit board is connected to the optical fingerprint sensitive layer; another end of flexible circuit board is connected to optical fingerprint integrated circuit. 
Liu discloses the display module according to claim 1, wherein the fingerprint sensitive component (Liu 410) further comprises: a flexible circuit board (Liu 340) and an optical fingerprint integrated circuit (Liu [0091]); an end of the flexible circuit board (Liu 340) is connected to the optical fingerprint sensitive layer (Liu 410); an other end of the flexible circuit board (Liu 340) is connected to the optical fingerprint integrated circuit (Liu [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flexible circuit board structure as Liu in the display device 110 of Xu. The motivation for doing so would have been to use a conventional signal control structure in the art to combine fingerprint identification and touch control function to enrich functions of the display panel, as taught by Liu ([0145]).
Regarding claim 9, Xu in view of Kim discloses the display module according to claim 1. However, Xu in view of Kim does not expressly disclose wherein the optical fingerprint sensitive layer is made of transparent indium tin oxide. 
Liu discloses the display module according to claim 1, wherein the optical fingerprint sensitive layer (Liu 410) is made of transparent indium tin oxide (Liu [0111]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transparent indium tin oxide as Liu in the optical fingerprint sensitive layer of Xu. The motivation for doing so would have been to use a conventional electrode material in the art to combine fingerprint identification and touch control function to enrich functions of the display panel, as taught by Liu ([0145]).
Regarding claim 12, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 2 (Liu [0146]; see fig. 1D). 
Regarding claim 13, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 3 (Liu [0146]; see fig. 1D). 
Regarding claim 14, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 4 (Liu [0146]; see fig. 1D). 
Regarding claim 17, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 7 (Liu [0146]; see fig. 1D). 
Regarding claim 18, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 8 (Liu [0146]; see fig. 1D). 
Regarding claim 19, Xu in view of Kim, and in further view of Liu discloses a mobile terminal, comprising the display module according to claim 9 (Liu [0146]; see fig. 1D).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim and in further view of Abileah et al. (US 2017/0003827).
Regarding claim 5, Xu in view of Kim discloses the display module according to claim 1, wherein the display component comprises: a second polarizer (700), a color-filtering glass (400), a thin film transistor (TFT) glass (100), wherein a surface of the second polarizer (700) is attached to the attaching surface of the optical fingerprint sensitive layer (600), and an other surface of the second polarizer (700) is attached to a surface of the color-filtering glass (400), an other surface of the color-filtering glass (400) is attached (via outer sealants of fig. 2) to a surface of the TFT glass (100). 
However, Xu in view of Kim does not expressly disclose wherein the display component comprises: a liquid crystal, a third polarizer and a backlight panel, the TFT glass is configured to carry the liquid crystal; an other surface of the TFT glass is attached to a surface of the third polarizer, an other surface of the third polarizer is attached to a light-emitting surface of the backlight panel. 
Abileah discloses a display module (see figures 1-7, for instance), wherein the display component comprises: a second polarizer (60), a color-filtering glass (63; [0051]), a liquid crystal (64), a thin film transistor (TFT) glass (61; [0049]), a third polarizer (62) and a backlight panel (52), the TFT glass (61) is configured to carry the liquid crystal (64), an other surface of the second polarizer (60) is attached to a surface of the color-filtering glass (63), an other surface of the color-filtering glass (63) is attached to a surface of the TFT glass (61), an other surface of the TFT glass (61) is attached to a surface of the third polarizer (62), an other surface of the third polarizer (62) is attached to a light-emitting surface (56) of the backlight panel (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the display structure of Abileah in the device of Xu. The motivation for doing so would have been to use a convention and well-known LCD display structure to not significantly decrease the contrast ratio, to not significantly increase the glare, to not significantly increase the expense of the display, and to not significantly increase the complexity of the display, as taught by Abileah ([0008]).
Regarding claim 6, Xu in view of Kim, and in further view of Abileah discloses the display module according to claim 5, wherein a polarization direction of the second polarizer (60) is perpendicular to a polarization direction of the third polarizer (62). 
Regarding claim 15, Xu in view of Kim, and in further view of Abileah discloses a mobile terminal, comprising the display module according to claim 5 ([0146]; fig. 1D). 
Regarding claim 16, Xu in view of Kim, and in further view of Abileah discloses a mobile terminal, comprising the display module according to claim 6 ([0146]; fig. 1D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/14/2022